PER CURIAM.
Appellant challenges an order revoking his probation. We reverse and remand.
The state concedes the trial court erred when it included in its written order of revocation certain violations of the conditions of probation, that is, failure to pay restitution and court costs, which the trial court did not include in its oral pronouncement. See, Gardner v. State, 569 So.2d 532 (Fla. 1st DCA 1990). The state also concedes the trial court erred in relying on appellant’s arrest. See, Hines v. State, 358 So.2d 183 (Fla.1978). Because it is not apparent from the record that the trial court would have revoked probation solely on the basis of the threatening telephone call made by appellant to the victim of appellant’s prior offenses, we remand for re-consideration by the trial court of its decision to revoke appellant’s probation.
REVERSED and REMANDED.
SMITH, ZEHMER and WEBSTER, JJ., concur.